    Case:16-22204-EEB Doc#:25 Filed:01/15/21                 Entered:01/15/21 14:19:51 Page1 of 1



                                 UNITED STATES BANKRUPTCY COURT
                                         District of Colorado



In re:                                                               Case No.: 16−22204−EEB
Sean Reuben Milan Kite                                               Chapter: 7

Debtor(s)


             ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS



It appears to the Court that the original dividend check issued in the above referenced case to Claimant(s),
Sean Reuben Milan Kite, in the amount of $4554.91, was not cashed or was returned as undeliverable.

On 1/7/21, Sean Reuben Milan Kite came forward as rightful claimant of these funds and filed an
application for payment of unclaimed funds deposited with the court, pursuant to 11 U.S.C. § 347(a).

The application and supporting documentation establish that Sean Reuben Milan Kite is/are entitled to the
unclaimed funds; accordingly, it is hereby ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of
$4554.91 held in unclaimed funds be made payable to Sean Reuben Milan Kite and be disbursed to the
payee at the following address:

25100 E. 168th Ave, Brighton, CO 80603.

The Clerk will disburse these funds not earlier than 14 days after entry of this order.


Dated: January 15, 2021                                      By the Court: Elizabeth E. Brown
                                                                           U. S. Bankruptcy Judge
